Citation Nr: 1102898	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In January 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

In April 2007 and November 2008, the Board remanded this case for 
further evidentiary development.  Thereafter, in an August 2009 
decision, the Board denied entitlement to a TDIU.  In March 2010, 
the United States Court of Appeals for Veterans Claims (Court) 
granted a Joint Motion to remand this claim to the Board.

In December 2010, the Veteran's representative, on the Veteran's 
behalf, submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2010).

For reasons explained below, the appeal is REMANDED to the RO.  
VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for a TDIU.

Following the Court's grant of a Joint Motion to remand the claim 
to the Board, the Veteran's representative submitted additional 
evidence in December 2010 consisting of VA treatment records 
dating from January 2009 through August 2010, lay statements from 
three friends of the Veteran dated in July 2010 and August 2010, 
and a statement from a private physician (Dr. C.) dated in 
October 2010.

The VA treatment records dating from January 2009 through August 
2010 document the Veteran's ongoing treatment for his service-
connected disabilities as well as for nonservice-connected 
disabilities.  In August 2010, absent any accompanying 
examination or explanatory rationale, the Veteran's VA nurse 
opined that he was totally and permanently disabled and unable to 
resume any occupation or any type of work.

In their July 2010 and August 2010 statements, three of the 
Veteran's friends described their observations with regard to the 
Veteran's physical limitations, with one friend noting that the 
Veteran's ability to move around was limited and getting worse.

In his October 2010 statement, Dr. C. outlined the evidence of 
record in detail.  He opined that the Veteran's lumbar 
degenerative disease is the more limiting of his disabilities and 
directly impedes his ability to perform any work activities 
including sedentary work.  Dr. C. also noted that the Veteran's 
right knee disability also limits his ability to find employment.  
Furthermore, Dr. C. opined that none of the Veteran's nonservice-
connected disabilities would limit his ability to secure gainful 
employment in a way that his low back and right knee conditions 
most certainly do.  Dr. C. suggested that the Veteran's morbid 
obesity is exacerbated by activity limitations due to both his 
low back pain syndrome and right knee condition, thereby posing 
more as a symptom of these disabilities than as a competing 
medical condition.  Dr. C. concluded that the Veteran's inability 
to find gainful employment, including sedentary work, since 
October 1998 is due to the combination of his underlying lumbar 
degenerative disease and right knee disorder.  He further opined 
that the Veteran's nonservice-connected medical problems are less 
likely related to his unemployability and that his exogenous 
obesity is a direct result of his low back and right knee pain.  
The Board notes that Dr. C. formed all of these conclusions in 
his October 2010 statement without conducting a contemporaneous 
medical examination of the Veteran.

Additionally, the Board notes that in an April 2010 rating 
decision, the RO granted service connection for radiculopathy of 
the right leg and assigned a 10 percent evaluation for that 
disability, effective July 7, 2009.

In light of the new evidence received, as well as the April 2010 
rating decision granting service connection for an additional 
disability, the Veteran should now be afforded a VA examination 
by a physician to determine the extent to which the Veteran's 
service-connected disabilities would currently affect his ability 
to obtain or retain gainful employment (without regard to his 
age).  When rendering such opinion, the physician should only 
consider the effects of the Veteran's service-connected 
disabilities and not the effects of any nonservice-connected 
disabilities.

Relevant ongoing medical records should also be obtained, to 
include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Upon readjudication of the claim, the RO should specifically 
address whether the case should be referred to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration of entitlement to a TDIU pursuant 38 C.F.R. 
§ 4.16(b) (2010), if necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of treatment 
of all health care providers, both VA and 
private, who have treated him for his 
service-connected disabilities since October 
2002.  After securing any necessary releases, 
the RO should request any records identified 
which are not duplicates of those contained 
in the claims file.  If any requested records 
are unavailable, then the file should be 
annotated as such and the Veteran should be 
so notified.

In addition, obtain all relevant ongoing VA 
treatment records dating since August 2010 
from the Central Arkansas Veterans Health 
Care System.

2.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA general medical examination by a physician 
in order to determine his current functional 
and occupational capacity.  The claims file 
must be provided to and be reviewed by the 
physician in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the physician 
should render a medical opinion as to whether 
the Veteran's service-connected disabilities 
(lumbar spine injury residuals with 
degenerative joint and degenerative disc 
disease, residuals of right knee injury, and 
radiculopathy of the right leg) prevent the 
Veteran from obtaining or retaining gainful 
employment (without regard to his age).  When 
rendering such opinion, the physician should 
only consider the effects of the Veteran's 
service-connected disabilities and not the 
effects of any other nonservice-connected 
disabilities.  A complete rationale for all 
opinions expressed should be provided.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  Thereafter, 
readjudicate the claim, to specifically 
include whether the case should be referred 
to the Director of the Compensation and 
Pension Service for extra-schedular 
consideration of entitlement to a TDIU 
pursuant to 38 C.F.R. § 4.16(b) (2010), if 
necessary.  If the benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the Board 
for further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

